Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  134908                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  TIMOTHY SPRAGUE #572033

               Petitioner-Appellant,

  v                                                                SC: 134908
                                                                   AGC: 2129/07
  ATTORNEY GRIEVANCE COMMISSION,

             Respondent-Appellee.
  ___________________________________

                On order of the Chief Justice, the complaint for superintending control is
  DISMISED for failure of the petitioner to provide information sufficient to permit the
  calculation of the appropriate entry fee.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 16, 2007                   _________________________________________
                                                                              Clerk